Case 1:14-cv-02887-JLK-MEH Document 194 Filed 07/11/19 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 14-CV-02887-JLK-MEH

  ALEJANDRO MENOCAL,
  MARCOS BRAMBILA,
  GRISEL XAHUENTITLA,
  HUGO HERNANDEZ,
  LOURDES ARGUETA,
  JESUS GAYTAN,
  OLGA ALEXAKLINA,
  DAGOBERTO VIZGUERRA, and
  DEMETRIO VALERGA,
  on their own behalf and on behalf of all others similarly situated,

                 Plaintiffs,

  v.

  THE GEO GROUP, INC.,

                 Defendant.


   DECLARATION OF VALERIE BROWN IN SUPPORT OF THE GEO GROUP, INC.’S
     SURREPLY TO PLAINTIFFS’ MOTION TO COMPEL (ECF 181) AS TO THE
               SECOND 30(b)(6) DEPOSITION OF DEFENDANT


         I, Valerie E. Brown, declare:

         1.      I am one of the attorneys for defendant The GEO Group, Inc. (“GEO”) in this

  matter. I am over 18 years of age and competent to make this declaration. If called to testify as a

  witness in this matter, I could and would testify truthfully to each of the statements in this

  declaration.

         2.      Since March 14, 2019, The GEO Group, Inc. (“GEO”) has produced approximately

  8,255 documents comprising over 41,931 pages since March 14, 2019, resolved the parties’

                                                   1
Case 1:14-cv-02887-JLK-MEH Document 194 Filed 07/11/19 USDC Colorado Page 2 of 3




  disputes regarding ESI search terms, and resolved outstanding issues related to production of class

  list information.

         3.      The prior motion to compel, ECF No. 168, filed on March 18, 2019, which was the

  day before a previously scheduled meet and confer was set to occur on the topics of the motion.

         4.      The filing of that motion came as a total surprise to GEO on the eve of the planned

  meet and confer.

         5.      Nevertheless, in an effort to resolve discovery issues that arose prior to current

  counsel’s appearance in this case, GEO worked to reach agreement on these outstanding issues

  while the motion was pending.

         6.      Ultimately, the parties were successful in resolving those issues proving that

  continued engagement of counsel to resolve disputes during the pendency of a motion is a

  productive endeavor. See ECF No. 174.

         7.      During the conferral process on the current 30(b)(6) deposition notice, Plaintiffs

  invited objections from GEO on the topics set forth in the notice.

         Dated: July 11, 2019
                                                   s/ Valerie E. Brown
                                                   Valerie E. Brown




                                                  2
Case 1:14-cv-02887-JLK-MEH Document 194 Filed 07/11/19 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I hereby certify on this 11th day of July, 2019, a true and correct copy of the foregoing

  DECLARATION OF VALERIE BROWN IN SUPPORT OF THE GEO GROUP INC.’S

  SURREPLY TO PLAINTIFFS’ MOTION TO COMPEL (ECF 181) AS TO THE SECOND

  30(b)(6) DEPOSITION OF DEFENDANT was electronically filed with the Clerk of the Court
  using the CM/ECF electronic filing system, which will send notification to all counsel of record.

         Dated this 11th day of July, 2019.


                                                     s/ Carolyn P. Short
                                                     Carolyn P. Short




                                                    1
